EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini on 8/5/2022.

Claims 1, 15, and 16 have been amended according to the following markups:

1. (Currently Amended): A position measuring system that calculates positioning information for car navigation by using 
	at least one memory storing instructions;
	a reference station list storage configured to store a reference station list;
	a connection destination candidate list storage configured to store a connection destination candidate list; and
	at least one processor connected to the at least one memory, reference station list storage, and connection destination candidate storage, and configured to execute the instructions to:
	read the reference station list stored in the reference station list storage;
	acquire route information from a current location to an assumed arrival location;
	calculate a distance between each of a plurality of route coordinates included in the route information and each of the reference stations included in the reference station list;
select at least one connection destination candidate among the reference stations for each of the plurality of route coordinates, based on the calculated distances;
	wherein selecting the at least one connection destination comprises selecting  reference stations distances of which from the plurality of route coordinates are within a predetermined range, as connection destination candidates relating to the plurality of route coordinates;
	generate the connection destination candidate list by collecting the selected connection destination candidates;
	store the generated connection destination candidate list in the connection destination candidate list storage;
	receive a radio wave transmitted from an artificial satellite;
	demodulate a signal including positioning information of the artificial satellite from the radio wave that has been received from the artificial satellite;

	determine a connection destination from which to acquire correction information at a current point, based on a predetermined determination condition, from among the selected connection destination candidates in the connection destination candidate list;
	generate connection destination information relating to the determined connection destination;
	receive a signal transmitted from the reference station set to the connection destination at  the current point;
	demodulate a signal including the correction information from the signal that has been received from the reference station set to the connection destination at  the current point;
	calculate the positioning information by precise point positioning, by using the positioning information of the artificial satellite and the correction information; and
	output the calculated positioning information;








	wherein the at least one processor is further configured to:
output an update instruction for the connection destination candidate list;
	update the connection destination candidate list stored in the connection destination candidate list storage in response to the update instruction;
	output the updated connection destination candidate list at a point where a predetermined number of the connection destination candidates are selected with regard to all the route coordinates; and
	output the connection destination candidates included in the updated connection destination candidate list.
	
	15. (Currently Amended): A position measuring method for calculating positioning information for car navigation by using 
	reading a reference station list stored in a reference station list storage;
	acquiring route information from a current location to an assumed arrival location;
	calculating a distance between each of a plurality of route coordinates included in the route information and each of the reference stations included in the reference station list;
	selecting at least one connection destination candidate among the reference stations for each of the plurality of route coordinates, based on the calculated distances;
	wherein selecting the at least one connection destination candidate comprises selecting reference stations distances of which from the plurality of route coordinates are within a predetermined range, as the at least one connection destination candidate;
	generating a connection destination candidate list by collecting the selected connection destination candidates;
	storing the generated connection destination candidate list in a connection destination candidate list storage;
	receiving a radio wave transmitted from an artificial satellite;
	demodulating a signal including positioning information of the artificial satellite from the radio wave that has been received from the artificial satellite;

	determining a connection destination from which to acquire correction information at a current point, based on a predetermined determination condition, from among the selected connection destination candidates in the connection destination candidate list;
	generating connection destination information relating to the determined connection destination; 
	 receiving a signal transmitted from the reference station set to the connection destination at  the current point;
	demodulating a signal including the correction information from the signal that has been received from the reference station set to the connection destination at  the current point;
	calculating the positioning information by precise point positioning, by using the positioning information of the artificial satellite and the correction information; and
	outputting the calculated positioning information;








	wherein the method further comprises:
outputting an update instruction for the connection destination candidate list;
	updating the connection destination candidate list stored in the connection destination candidate list storage in response to the update instruction;
	outputting the updated connection destination candidate list at a point where a predetermined number of the connection destination candidates are selected with regard to all the route coordinates; and
	outputting the connection destination candidates included in the updated connection destination candidate list.

	16. (Currently Amended): A non-transitory program recording medium recording a program for calculating positioning information for car navigation by using 
	processing of reading a reference station list stored in a reference station list storage;
	processing of acquiring route information from a current location to an assumed arrival location;
	processing of calculating a distance between each of a plurality of route coordinates included in the route information and each of the reference stations included in the reference station list;
	processing of selecting at least one connection destination candidate among the plurality of reference stations for each of the plurality of route coordinates, based on the calculated distances;
	wherein the processing of selecting the at least one connection destination candidate comprises selecting reference stations distances of which from the plurality of route coordinates are within a predetermined range, as connection destination candidates relating to the plurality of route coordinates;
	processing of generating a connection destination candidate list by collecting the selected connection destination candidates;
	processing of storing the generated connection destination candidate list in a connection destination candidate list storage;
	processing of receiving a radio wave transmitted from an artificial satellite;
	processing of demodulating a signal including positioning information of the artificial satellite from the radio wave that has been received from the artificial satellite;

	processing of determining a connection destination from which to acquire the correction information at a current point, based on a predetermined determination condition, from among the selected connection destination candidates in the connection destination candidate list;
	processing of generating connection destination information relating to the determined connection destination; 
	processing of receiving a signal transmitted from the reference station set to the connection destination at  the current point;
	processing of demodulating a signal including the correction information from the signal that has been received from the reference station set to the connection destination at  the current point;
	processing of calculating the positioning information by precise point positioning, by using the positioning information of the artificial satellite and the correction information;
	processing of outputting the calculated positioning information;








	wherein the program further causes the computer to execute:
processing of outputting an update instruction for the connection destination candidate list;
	processing of updating the connection destination candidate list stored in the connection destination candidate list storage in response to the update instruction;
	processing of outputting the updated connection destination candidate list at a point where a predetermined number of the connection destination candidates are selected with regard to all the route coordinates; and
	processing of outputting the connection destination candidates included in the updated connection destination candidate list.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648